Citation Nr: 1414532	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-44 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for bilateral pes planus.

2. Entitlement to a rating in excess of 10 percent for right ankle disability.

3. Entitlement to a rating in excess of 10 percent for lumbar scoliosis.

4. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 2005 to July 2007, including service in Iraq.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in January 2010 and August 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas and Lincoln, Nebraska, respectively.  The January 2010 rating decision continued disability ratings of 10 percent each for PTSD, lumbar scoliosis, and right ankle disability.  The August 2011 rating decision denied entitlement to TDIU and granted a 30 percent disability rating for bilateral pes planus.  In addition, a rating decision issued in July 2010 granted a 30 percent evaluation for PTSD.  The Veteran has continued to appeal.

In November 2013, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issues of entitlement to an increased disability rating for lumbar scoliosis and for right ankle disability as well as entitlement to TDIU are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. Throughout the rating period, the Veteran's bilateral pes planus has been manifested by severe disability including pronation, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities; profound flat foot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation have not been shown.

2. Throughout the appeals period, beginning October 23, 2009, the Veteran's PTSD symptoms have been consistent with occupational and social impairment with reduced reliability and productivity; occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood has not been shown.


CONCLUSIONS OF LAW

1. The criteria for a disability rating higher than 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5276 (2013).
  
2. The criteria for a disability rating of 50 percent for PTSD, and no higher have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was sent letters in October 2009, May 2011 and June 2011 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was afforded VA examinations with respect to his increased rating claims, including in June 2011, July 2012, and August 2012.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a November 2013 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Bilateral Pes Planus

Diagnostic Code 5276 provides ratings for acquired flatfoot (pes planus).  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

The Veteran's bilateral pes planus was described at the June 2011 VA examination as resulting in pain, stiffness, intermittent swelling and discomfort that was worse with weight bearing.  The Veteran was unable to engage in high-impact activity, bout could walk one block and stand for 50 to 90 minutes.  He did not use any orthotics, inserts, or assistive devices.  He reported variable flare-ups, including weekly, lasting up to a day.  Examination showed no evidence of malalignment, but moderate pronation was shown in both feet.  Weight bearing was medial to the great toe and there were characteristic callosities on the heels.  

At the July 2012 VA examination, the Veteran complained of pain when standing and on taking his first steps in the morning.  He did not use any inserts, but did massage his feet daily with a golf ball, with some relief.  Examination showed pain accentuated on use and manipulation, not relieved by arch support, with no evidence of swelling or calluses.  There was marked pronation in both feet and weight-bearing was over or medial to the great toe.  There was no deformity other than pes planus and no bowing of the Achilles tendon.  

At the hearing in November 2013, the Veteran explained that his pes planus made it painful to walk and often he felt like his foot was tearing.  He reported using arch supports in his regular shoes and having trouble with prolonged standing.  He stated that he had missed significant time from school due to foot spasms.

The Veteran's disability picture relative to his bilateral pes planus is found to be consistent with the 30 percent disability rating assigned.  All VA examinations have described the Veteran's feet as exhibiting a severe disability including pronation, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, the specific symptoms described by the rating criteria.  Profound flat foot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation have not been shown.  The clinical records and the lay evidence also fail to demonstrate such symptoms.  Thus, assignment of an increased disability rating is not warranted.  

PTSD

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is assigned a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, merits a 50 percent rating.  

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is given a 70 percent rating.  38 C.F.R. § 4.130. 

The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships. A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

At the December 2009 VA examination, the Veteran reported having been hospitalized for a personality disorder in 2007 after walking into traffic.  He complained of symptoms including anger and irritability, initial insomnia, nightmares, feeling increasingly anxious and upset when around weapons, memories of Iraq, being easily startled and hyper-vigilant, difficulty concentrating, and ongoing depression.  He was able to complete normal activities of daily living and was fully independent.  He worked full time and spent days off with his four-year-old daughter.  The diagnoses were PTSD, major depressive disorder in partial remission, and personality disorder not otherwise specified with borderline traits.  A GAF score of 65 was assigned.

At a February 2010 initial mental health evaluation, the Veteran reported having been diagnosed with bipolar in the past, although his description was felt to be more consistent with cluster B personality.  The provider diagnosed PTSD and Major Depressive Disorder, recurrent.  A GAF score of 60 was assigned.

A July 2010 private psychiatric evaluation noted that the Veteran was receiving weekly therapy for PTSD and bipolar II disorder vs borderline traits.  The provider noted specific symptoms of deficiencies in mood, family relations, and work or school, intrusive recollections of a traumatic experience, unprovoked hostility and irritability, and inability to establish and maintain effective relationships.  Other symptoms included isolation, difficulty staying on task or concentrating, problems completing a normal work week, performing at a consistent pace, interacting appropriately with the general public, and accepting instruction and criticism.  The provider believed that the Veteran's psychological problem would cause him to miss work about once a month.

The VA examination in July 2012 yielded a disability picture described as one of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  He reported getting angry easily, feeling claustrophobic, and difficulty sleeping, dealing with people, and being in crowds.  He said he was depressed and "pissed off" all the time, with memory problems, anxiety, suspiciousness, and chronic sleep impairment.  A GAF score of 60 was assigned.

In August 2012, the VA examiner found that the Veteran's PTSD did not render him unable to secure and maintain substantially gainful employment.  The provider noted that the Veteran did demonstrate some occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks when stressed, although he was functioning satisfactorily with normal routine behavior, self-care, and conversation.  The provider, after reviewing the entire felt, that the Veteran had a tendency to exaggerate his symptoms as a way to maintain his dependent status.

At the November 2013 hearing, the Veteran described his symptoms as including insomnia, cold sweats, hypervigilance, avoidance of crowds, poor concentration, a need to isolate himself, trouble with his relationships, depression, panic attacks, and verbal altercations.

A statement submitted in February 2014 by his friend, H.C., a massage therapist and EMT, described her observations of the Veteran's symptomatology.  She described severe social dysfunction, including frequent acting out, high levels of excitability, and inability to acknowledge when he was wrong.  He had problems focusing, being distracted by the slightest thing, and had difficulty retaining information.  He was hypervigilant, unable to calm down, and constantly looking over his shoulder.  He could not handle being in crowds or small groups, and suffered from insomnia to an extent that impaired his cognitive functioning.  He behaved in an irrational manner much of the time, which resulted in social isolation.

Based on the evidence set forth above, the Board finds that the Veteran's disability is one that more closely approximates a 50 percent disability rating.  While the VA examiners have consistently described the Veteran's disability picture as one of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior, self-care and conversation, the criteria for only a 30 percent disability rating, the evidence is more consistent with the higher, 50 percent rating.  Specifically, the Veteran's symptoms result in reduced reliability and productivity, including panic attacks and disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  The consistent description of difficulty interacting with family members and the limiting effects of his behavior on his relationship with H.C., the performance difficulty in school, and the memory problems are more consistent with this higher disability rating.  

The Board has considered the opinion of the private mental health provider in July 2010 which described the Veteran as having deficiencies in mood, family relations, work or school, the criteria for a 70 percent disability rating.  However, such an assessment is not consistent with the provider's conclusion that the Veteran's mental health problems would result in missing work about once a month.  The specific types of symptoms which the rating criteria associate with the deficiencies described by this provider include obsessional rituals, illogical or irrelevant speech, depresson or anxiety affecting the ability to function independently, periods of violence, special disorientation, neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships.  Such symptoms are not shown in the record.  Rather, the Veteran is shown to have an ongoing relationship with his family, including his daughter, and with his friend H.C.  He attends class and has arranged to cope with occasional stress in the classroom by leaving the class to collect himself.  While he feels angry and irritable much of the time, it does not affect his ability to function (beyond that contemplated by a 50 percent evaluation) and has not been manifested in any violence.  In short, the Veteran's disability picture is not one warranting a 70 percent disability rating, despite the summary description provided by the private mental health provider.

The Board accepts the descriptions of the Veteran's symptoms provided by him and by his friend H.C., but finds that they do not alter the overall disability picture as summarized above.  The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans' cases is to be done by the Board")).  As such, the Board will accept the expert opinions offered by the VA examiners as being entitled to greater evidentiary weight on this issue.  38 C.F.R. § 3.159.  

The Board also notes that the GAF scores during the rating period on appeal, generally between 60 and 65, appear consistent with assignment of a 50 percent evaluation.  While there was a reference to a GAF score of 50, representing serious symptoms, his overall symptomatology has at no time been commensurate with occupational and social impairment rising to the next-higher 70 percent evaluation, particularly in light of his ability to continue to pursue his classwork, interact with his daughter and maintain a friendship with H.C.  

The record also shows that in July 2013, the Veteran fell and hit his head, after which he reported increased problems with concentration and erratic behavior.  He was provided a VA examination for traumatic brain injury (TBI) in March 2014.  The examiner concluded that the fall had not resulted in any TBI, but did not address the Veteran's PTSD or symptoms thereof.  As the examiner did not assign any of the Veteran's symptoms to the TBI, the Board must consider all symptoms as being the result of PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).


Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology with respect to his bilateral pes planus and PTSD.  Specifically, the Veteran's pes planus symptoms are precisely those described in the rating criteria and the criteria of Thun are not met as to that condition.  With respect to the Veteran's PTSD symptoms, the rating criteria include both specific levels of functioning and consideration of other factors incorporated in the DSM-IV diagnosis.  The Veteran's specific symptoms are included within these factors and are thus contemplated by the Rating Schedule, making the assigned schedular rating adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for any of the disabilities on appeal.

						(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability rating higher than 30 percent for bilateral pes planus is denied. 

Entitlement to a 50 percent disability rating for PTSD, and no higher, is granted. 


REMAND

The Veteran is currently assigned a 10 percent disability rating for lumbar scoliosis.  In a statement submitted in October 2013, the Veteran's treating chiropractor provided information intended to address the criteria for an increased disability rating.  However, the provider's responses were unclear.  When asked if the Veteran had been prescribed bed rest due to acute signs and symptoms as a result of intervertebral disc syndrome (IVDS), the provider stated that he was "not sure this has been diagnosed by VA but is possible" but then indicated that the total duration of such treatment was six weeks or more in the previous year.  In addition, the provider indicated that the Veteran has some radicular symptoms, which were not fully described and which have not been noted on previous VA examinations.  As such, clarification of the medical opinions and information is necessary on remand.

The Veteran also seeks an increased disability rating for his right ankle disability.  At the July 2012 VA examination he reported that his ankle gave out on him once or twice a week, resulting in pain flare-ups lasting two to three hours.  However, the examiner did not include any estimation of any functional limitations that would result from such flare-ups.  The Court has held that VA is obligated to obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups and indicates the resulting functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Inasmuch as the Veteran has argued that he would be required to miss long periods of work because of back pain, the question of entitlement to TDIU is inextricably intertwined with the increased rating claim for the lumbar scoliosis.  A decision on this matter will be deferred until the remand directives are accomplished.

Accordingly, the case is REMANDED for the following action:

1. Seek a clarification from the Veteran's chiropractor regarding his statements about IVDS.  The provider should indicate if the Veteran has a diagnosis of IVDS.  The provider should also indicate whether the Veteran has been prescribed bed rest for his lumbar scoliosis and specify the dates and duration of any such prescription.  Range of motion testing results should be provided along with a description of any radicular symptoms.

2. Obtain an addendum opinion, if possible, from the July 2012 VA examiner that includes an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.  If such opinion cannot be obtained from that specific VA examiner, an opinion from a similarly qualified provider should be obtained.   

3. The RO/AMC should also undertake any other indicated development suggested by the development ordered above, to include arranging for an additional VA examination if necessary, to address the nature and severity of all of the Veteran's manifestations of his lumbar scoliosis.

4. On completion of the foregoing, the claim should be adjudicated, to include an assessment of entitlement to TDIU.  If any aspect of the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


